ON RETURN TO REMAND
TAYLOR, Judge.
We remanded this case, 583 So.2d 1352, so that the trial court could make specific findings as to the reasons relied on by the court in revoking the appellant’s probation. The trial court has fully complied with our instructions, thereby fulfilling the requirements of Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972), and Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973). The revocation of the appellant’s probation is affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.